In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (O’Connell, J.), dated March 31, 2004, which, inter alia, denied their motion, denominated as one for leave to reargue and renew, but which was, in actuality, for leave to reargue that branch of the defendant’s prior cross motion which was for summary judgment dismissing the cause of action based on General Municipal Law § 205-e.
Ordered that the appeal is dismissed, with costs.
The plaintiffs’ motion, although denominated as one for leave to reargue and renew was in actuality a motion for leave to reargue, the denial of which is not appealable (see Califano v City of New York, 17 AD3d 389 [2005]; O’Ferral v City of New York, 8 AD3d 457 [2004]; C.R. v Pleasantville Cottage School, 302 AD2d 259 [2003]). Florio, J.P., Krausman, Spolzino and Lifson, JJ., concur.